           Case 2:21-cv-01407-JCM-BNW Document 7
                                               5 Filed 08/20/21
                                                       08/17/21 Page 1 of 2
                                                                          3



 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER
 2 Nevada Bar No. 7332

 3 GABRIEL A. BLUMBERG
   Nevada Bar No. 12332
 4 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, Nevada 89169
 5 Tel: (702) 550-4400
   Fax: (844) 670-6009
 6
   Email: mfeder@dickinson-wright.com
 7 Email: gblumberg@dickinson-wright.com

 8 Attorneys for Defendant
   Cox Communications
 9
                                     UNITED STATES DISTRICT COURT
10

11                                        DISTRICT OF NEVADA

12
     LETICIA RODRIGUEZ,                                     Case No. 2:21-CV-01407-JCM-BNW
13
                Plaintiff,         STIPULATION AND [PROPOSED]
14
                                   ORDER EXTENDING TIME FOR COX
15   vs.                           COMMUNICATIONS TO RESPOND TO
                                   PLAINTIFF’S COMPLAINT FOR
16   NATIONAL CONSUMER TELECOM & DAMAGES PURSUANT TO THE FAIR
     UTILITIES EXCHANGE, INC., COX CREDIT REPORTING ACT, 15 U.S.C. §
17   COMMUNICATIONS,               1681 ET SEQ.
18
                                                            (FIRST REQUEST)
19                     Defendants.

20         Defendant Cox Communications (“Cox”), by and through its attorneys, Dickinson Wright
21 PLLC, and Plaintiff Leticia Rodriguez (“Plaintiff”), by and through her attorneys, Krieger Law

22 Group, LLC, stipulate and agree as follows:

23         1.          Plaintiff filed her Complaint for Damages Pursuant to the Fair Credit Reporting
24 Act, 15 U.S.C. § 1681, et seq. (First Request), on July 28, 2021 (the “Complaint”).

25         2.          Plaintiff served Cox on July 30, 2021.
26         3.          Cox’s deadline to respond, move or otherwise plead to the Complaint is August 20,
27 2021.

28

                                                        1
          Case 2:21-cv-01407-JCM-BNW Document 7
                                              5 Filed 08/20/21
                                                      08/17/21 Page 2 of 2
                                                                         3



 1          4.    Plaintiff and Defendant have agreed that Cox shall have up to an including
 2 September 20, 2021, to respond, move or otherwise plead to the Complaint.

 3          5.    The request for an extension is so that Cox can review its records pertaining to the
 4 allegations in the Complaint.

 5          6.    This is the first stipulation between Plaintiff and Cox to extend the time for Cox to
 6 respond, move or otherwise plead to the Complaint and it is not being entered into for purposes of

 7 any delay.

 8   Dated: August 17th, 2021.                          Dated: August 17th, 2021.
 9   DICKINSON WRIGHT PLLC                              KRIEGER LAW GROUP, LLC
10
     /s/: Michael N. Feder                              /s/: Shawn Miller
11   MICHAEL N. FEDER                                   DAVID KRIEGER
     Nevada Bar No. 7332                                Nevada Bar No. 9086
12   GABRIEL A. BLUMBERG                                SHAWN MILLER
     Nevada Bar No. 12332                               Nevada Bar No. 7825
13
     3883 Howard Hughes Parkway, Suite 800              2850 W. Horizon Ridge Parkway, Suite 200
14   Las Vegas, Nevada 89169                            Henderson, Nevada 89052
     Tel: (702) 550-4400                                Tel: (702) 848-3855
15   Fax: (844) 670-6009                                Email: dkrieger@kriegerlawgroup.com
     Email: mfeder@dickinson-wright.com                 Email: smiller@kriegerlawgroup.com
16   Email: gblumberg@dickinson-wright.com
17
     Attorneys for Defendant                            Attorneys for Plaintiff Leticia Rodriguez
18   Cox Communications

19
                                                 ***
20                                              ORDER
21
     IT IS SO ORDERED.
22            August 20
     DATED: ____________________, 2021 .
23                                                      _________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                    2
